                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

KEITH R. REINHARD and
STACY REINHARD,

               Plaintiffs,

AMERISURE INSURANCE COMPANY                            No. 2:19-cv-01732-LA
and DEAN HEALTH PLAN,
                                                       Judge Lynn Adelman
               Involuntary Plaintiffs,

vs.

JPW INDUSTRIES INC., et al.,

               Defendants.

        JPW INDUSTRIES INC.’S CIVIL L. R. 7(H) EXPEDITED NON-
      DISPOSITIVE MOTION FOR EXTENSION TO DISCLOSE EXPERT
       WITNESSES AND FOR A TELEPHONIC STATUS CONFERENCE


       JPW Industries Inc. (“JPW”) requests that the Court grant a one-month

extension for defendants to disclose and produce expert witnesses and hold a

telephonic status conference for compliance with the March 11, 2020 Scheduling

Order (ECF No. 16). In support, JPW states the following:

       1.      Under the Scheduling Order, defendants must disclose expert

witnesses by November 11, 2020, and require more time to do so given delays in

receiving medical authorizations from plaintiffs and third-party productions.

       2.      After many months delay and many emails to plaintiffs’ counsel, phone

calls to plaintiffs’ counsel, and discovery conferences with plaintiffs’ counsel,

plaintiffs only produced the final signed authorization on October 27, 2020. JPW




                                          1
            Case 2:19-cv-01732-LA Filed 11/02/20 Page 1 of 3 Document 22
has requested the records with the signed authorization, but it does not expect

production before the November 11, 2020 expert report deadline.

      3.      Without the production (and the timely signed authorization), JPW

cannot disclose expert witnesses consistent with Fed. R. Civ. P. 26(a)(2) and will be

unfairly prejudiced in its defense.

      4.      Additionally, a telephonic status conference is appropriate to

understand if, and how, plaintiffs expect to proceed because they have not served

initial disclosures under Fed. R. Civ. P. 26(a)(1), disclosed expert witnesses under

Fed. R. Civ. P. 26(a)(2), nor otherwise complied with the Scheduling Order.

                                      CONCLUSION

      For these reasons, JPW Industries Inc. requests that the Court grant a one-

month extension for defendants to disclose and produce expert witnesses and hold a

telephonic status conference for compliance with the Scheduling Order.

      Dated: November 2, 2020                  Respectfully submitted,

                                               /s/ Brian O. Watson
                                               Joshua D. Lee (WI SBN: 1072915)
                                               Brian O. Watson (WI SBN: 1098661)
                                               Raymond Rushing
                                               RILEY SAFER HOLMES & CANCILA LLP
                                               70 West Madison, Suite 2900
                                               Chicago, Illinois 60602
                                               Telephone: (312) 471-8700
                                               Facsimile: (312) 471-8701
                                               jlee@rshc-law.com
                                               bwatson@rshc-law.com
                                               rrushing@rshc-law.com
                                               Attorneys for JPW Industries Inc.




                                         2
           Case 2:19-cv-01732-LA Filed 11/02/20 Page 2 of 3 Document 22
                            CERTIFICATE OF SERVICE

         The undersigned attorney certifies on November 2, 2020, these papers were

electronically filed using the CM/ECF system, which will send notice to all counsel

of record.

                                              /s/ Brian O. Watson


4828-2034-8112, v. 3




                                           3
             Case 2:19-cv-01732-LA Filed 11/02/20 Page 3 of 3 Document 22
